United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, MEMPHIS BULK
MAIL CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1170
Issued: November 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 3, 2012 appellant filed a timely appeal from the February 8, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) granting a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
an eight percent permanent impairment of his right arm and an eight percent permanent
impairment of his left arm, for which he received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
In late 1993, OWCP accepted that appellant, then a 34-year-old mail handler and sack
sorter keyer, sustained bilateral carpal tunnel syndrome, bilateral ulnar nerve lesions and brachial
neuritis/radiculitis due to the repetitive duties of his job.2
Appellant underwent left carpal tunnel release on May 1, 2000, right carpal tunnel release
on November 16, 2001, decompression and transposition of the left ulnar nerve and neurolysis
on January 7, 2003, decompression and transposition of the right ulnar nerve on May 14, 2003,
exploration of the left ulnar nerve and neurolysis with loupe assistance and partial medial
condylectomy on November 16, 2004 and exploration of the right ulnar nerve and neurolysis
with loupe magnification and partial medial epicondylectomy on May 4, 2005. These surgical
procedures were authorized by OWCP.
OWCP also accepted that on February 21, 2007 appellant sustained a right shoulder strain
and contusions of his right shoulder and elbow when he was struck by a mail cart at work.
Appellant worked intermittently after first experiencing arm problems in the early 1990s and has
been off work continuously since May 13, 2007.
In November 2011, OWCP referred appellant to Dr. James T. Galyon, a Board-certified
orthopedic surgeon, for a second opinion examination and an opinion on the permanent
impairment of his arms under the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009).3
In a November 9, 2011 report, Dr. Galyon reported appellant’s medical history, including
findings on diagnostic testing, which showed prolonged responses in the median and ulnar
nerves in each arm. He reported the findings of his physical examination noting that appellant
exaggerated his pain responses on mild tapping over various tendons and that he did not exert
full effort on hand strength testing. Dr. Galyon stated that he was evaluating appellant’s arm
impairment under Table 15-23 on page 449 of the sixth edition of the A.M.A., Guides. He
determined that appellant’s compression neuropathy due to carpal tunnel syndrome in each arm
fell under grade modifier 2 due to the presence of motor conduction block, significant
intermittent symptoms and decreased sensation. Dr. Galyon indicated that appellant fell under
the mild category for the Functional Scale and posited that he had five percent impairment in
each due to carpal tunnel syndrome. He noted that appellant’s compression neuropathy of the
ulnar nerve at each elbow was “poorly responsive” and stated:
“I think here just as in the carpal tunnel syndrome [appellant] has a [grade
modifier 2] and I would rate his upper extremity as five [percent] for each upper
extremity based on ulnar neuritis with persistent neuropathy. This would give a
total of 10 percent disability of each upper extremity based upon carpal tunnel and
ulnar neuropathy for a total of 20 percent for combined value of upper
2

In early 2005, OWCP accepted appellant’s claim for the consequential injury of temporary aggravation of
emotional depressive disorder.
3

The referral was recommended by an OWCP medical adviser who noted that the diagnosis of complex regional
pain syndrome, provided by an attending physician, was not supported by the medical evidence of record.

2

extremities. The A.M.A., Guides for combining 10 and 10 percent would be 19
percent, according to the Combined Values Chart appendix on page 604.
Therefore, I believe that [appellant] would have 19 percent partial permanent
disability to the upper extremities meaning to the body as a whole….”
On November 19, 2011 Dr. James W. Dyer, a Board-certified orthopedic surgeon serving
as an OWCP medical adviser, provided a description of appellant’s medical history and detailed
the findings of Dr. Galyon’s November 9, 2011 report. He stated that, based on Table 15-23 on
page 449 of the sixth edition of the A.M.A., Guides, appellant fell under grade modifier 2 for the
median and ulnar nerves in both arms, which meant that he had a default value of five percent for
each median nerve and the ulnar nerve in both arms. Dr. Dyer noted that no QuickDASH scores
were provided so the impairment for the median and ulnar nerves in each arm did not move from
the default value. He noted that, with more than one entrapment, the first entrapment (median
nerve) was rated at 5 percent impairment and this value was combined with 50 percent of the rating
of the second entrapment (ulnar nerve). Therefore, the impairment for each arm equaled 5.0
percent plus 2.5 percent for a total, after rounding up, of 8.0 percent for each arm.
In a January 4, 2012 letter, Dr. Galyon stated that he reviewed the report of Dr. Dyer and
noted that he was willing to accept an eight percent impairment of each arm as the final
impairment rating.
In a February 8, 2012 award of compensation, OWCP granted appellant a schedule award
for an eight percent permanent impairment of his right arm and an eight percent permanent
impairment of his left arm.
The award ran for 49.92 weeks from January 15 to
December 29, 2012.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.7
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.8 In
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id.

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

See A.M.A., Guides 449, Table 15-23.

3

Table 15-23, grade modifier levels (ranging from 0 to 4) are described for the categories Test
Findings, History and Physical Findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on Functional Scale, an assessment of
impact on daily living activities.9
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome, bilateral ulnar
nerve lesions, brachial neuritis/radiculitis, right shoulder strain and contusions of his right
shoulder and elbow. In a February 8, 2012 award of compensation, it granted him a schedule
award for an eight percent permanent impairment of his right arm and an eight percent
permanent impairment of his left arm. OWCP based its award on an impairment rating of
Dr. Dyer, a Board-certified orthopedic surgeon, who served as an OWCP medical adviser. In
calculating his impairment rating, Dr. Dyer evaluated the medical findings of record, including
the November 9, 2011 findings of Dr. Galyon, a Board-certified orthopedic surgeon who served
as an OWCP referral physician.
In his November 18, 2011 report, Dr. Dyer discussed his review of the medical records
and provided an opinion that appellant had eight percent impairment in each arm under the
standards of the sixth edition of the A.M.A., Guides.10 He properly applied these standards to
reach his conclusion about appellant’s permanent arm impairment.
Dr. Dyer properly made reference to Table 15-23 (Entrapment/Compression Neuropathy
Impairment) on page 449 of the sixth edition of the A.M.A., Guides.11 He found that appellant
fell under grade modifier 2 for the median and ulnar nerves in both arms, which meant that he had
a default value of five percent for each the median nerve and the ulnar nerve in both arms.12
Dr. Dyer correctly pointed out that, with more than one entrapment, the first entrapment (median
nerve) is rated at 5 percent impairment and this value is combined with 50 percent of the rating of
the second entrapment (ulnar nerve).13 Dr. Dyer’s report was reviewed by Dr. Galyon, the second
opinion physician, who agreed to Dr. Dyer’s findings of eight percent for both right and left
extremities. Therefore, the impairment for each arm equaled 5.0 percent plus 2.5 percent for a
total, after rounding up, of 8.0 percent for each arm. The Board notes that there is no medical

9

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
Function Scale score. Id. at 448-49.
10

OWCP’s decision regarding impairment was not issued until after May 1, 2009 and therefore evaluation of
appellant’s impairment under the sixth edition of the A.M.A., Guides was appropriate. See supra note 7.
11

A.M.A., Guides 449, Table 15-23 (6th ed. 2009).

12

Dr. Dyer noted that no QuickDASH scores were provided by Dr. Galyon, although Dr. Galyon did indicate that
appellant had a Functional Scale that fell in the mild range. Both Dr. Dyer and Dr. Galyon concluded that
appellant’s Function Scale for the median and ulnar nerves in each arm did not warrant movement from the default
value in each arm. See id.
13

See A.M.A., Guides 448. Dr. Galyon failed to apply this aspect of rating multiple nerve entrapments under
Table 15-23 and therefore he improperly arrived at a higher impairment rating (10 percent) for each arm.

4

evidence of record showing that appellant has more than an eight percent permanent impairment
of each arm, for which he already received schedule award compensation.14
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than an eight percent permanent impairment of his right arm and an eight percent
permanent impairment of his left arm, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the February 8, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

The diagnosis of complex regional pain syndrome was provided by an attending physician, but there is no
probative medical evidence of record indicating that this condition should be included in an impairment rating of
appellant’s arms.

5

